Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodaway US 3,327,264 A [Rodaway] in view of Shiozaki et al. US 2004/0223851 A1 [Shiozaki].
Regarding claim 1, Rodaway teaches a stator assembly [see at least figures 6-9] comprising: a stator [40/45/46] having an inner diameter [the inner diameter of elements 45/46]; a plurality of coil windings [42] wrapped around the stator [40]; and a magnetic seal plate [25/50/35, element 50 is magnetic (pole pieces 50)] positioned on a lower surface of the stator [40/45/46] and at least partially surrounding the inner diameter of the stator [the inner diameter 
Claim 1 does not require the magnetic seal plate to be substantially entirely magnetic. Rodaway discloses the claimed invention except for the seal plate to be substantially entirely magnetic. 
Shiozaki teaches magnetic loop element (magnetic material) 10 of a ring shape assembled into the case 2-1 is attached so as to be opposed to the armature 9-2 of the above valve member. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rodaway’s seal plate to be substantially entirely magnetic as taught by Shiozaki to efficiently transmit a magnetic flux of the electromagnet to the armature [paragraph 30] … which aids in the overall performance.
Regarding claim 5, Rodaway teaches an armature [15] positioned below the lower surface of the stator [40/45/46], wherein the armature [15] moves upward when electrical current is sent through the coil windings [C. 6, L. 14-22; FIGS. 6/9]. 
Regarding claim 6, Rodaway teaches a solenoid encompassing the plurality of coil windings [abstract; FIGS. 6/9], the solenoid having the characteristics of an electromagnet when current is sent through the coil windings to attract the armature [C. 6, L. 14-22; FIGS. 6/9]. 
Regarding claims 7/12, Rodaway teaches the seal plate is made of a magnetic alloy [at least part of the plate is made of magnetic alloy, see element 50, C. 6, L. 22-25].  
Regarding claims 9/13, Rodaway
Regarding claims 10/17, Rodaway teaches a stator assembly comprising: a stator [40/45/46]; a plurality of coil windings [42] wrapped around the stator [40/45/46]; a solenoid encompassing the plurality of coil windings [abstract; FIGS. 6/9]; and a magnetic seal plate [25/50/35, element 50 is magnetic (pole pieces 50)] positioned on a lower surface of the stator [40/45/46] and at least partially surrounding the inner diameter of the stator [the inner diameter of elements 45/46], the seal plate having at least one welded edge to form a hermetic seal along the stator [C. 6, L. 60-69; FIG. 9]; wherein the hermetic seal seals the plurality of coil windings [42] within the solenoid [FIGS. 6/9]; and wherein the hermetic seal is between a first ferritic alloy [the magnetic material of elements of poles or legs 45/40/45; C. 6, L. 25-30] and a second ferritic alloy [the magnetic material of element 15; C. 5, L. 36-41] 
Claims 10 and 17 do not require the magnetic seal plate to be substantially entirely magnetic. Rodaway discloses the claimed invention except for the seal plate to be substantially entirely magnetic. 
Shiozaki teaches magnetic loop element (magnetic material) 10 of a ring shape assembled into the case 2-1 is attached so as to be opposed to the armature 9-2 of the above valve member. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rodaway’s seal plate to be substantially entirely magnetic as taught by Shiozaki to efficiently transmit a magnetic flux of the electromagnet to the armature [paragraph 30] … which aids in the overall performance.
Regarding claims 2-3/14-15/17-18, Rodaway and Shiozaki disclose the claimed invention except for the seal plate has a thickness of at least 50 μm or 100 μm.
However, Rodaway shows the thickness of the seal plate at least in figure 6.

Regarding claim 4/16/19, Rodaway and Shiozaki disclose the claimed invention except that the edge is welded onto the stator by a laser instead of welding with a non-consuming tungsten rod applied to the indicated ends of the legs according to known practices as taught by Rodaway. 
Therefore because these two welding methods were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the non-consuming tungsten rod applied to the indicated ends of the legs according to known practices for laser welding.
Regarding claims 8/11, Rodaway and Shiozaki disclose the claimed invention except for the seal plate is made of low carbon steel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the seal plate from low carbon steel for good magnetic feed passing characteristics, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, Rodaway teaches the seal plate is made of a magnetic alloy [at least part of the plate is made of magnetic alloy, see element 50, C. 6, L. 22-25], Shiozaki teaches .  
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive as follows:
The applicant argues that it is not obvious to apply the magnetic characteristic of Shiozaki's loop element 10 to the plate member 35 of Rodaway because the components do not perform the same actions. The plate member 35 of Rodaway is purposed to seal the wet chamber housing 14 from the core chamber 12 to keep the core chamber 12 dry, and is further purposed to prevent unwanted magnetic current between other components of the solenoid construction. Shiozaki's loop element 10, however, is structured solely to create contact between the electromagnet and the armature 9-2 of Shiozaki's fan clutch device and is purposed to "efficiently transmit a magnetic flux" between those components. Paragraph [0030] of Shiozaki. The loop element 10 does not serve as a seal, is not structured as a plate, and is configured for the complete opposite purpose of Rodaway's plate member 35. It is respectfully submitted that it is not obvious to pick specific characteristics of one component of a first device to apply to a completely different component of a completely different device without application of improper hindsight.
Response: Rodaway alone teaches “a magnetic seal plate” [see page 2 of the final of 09/10/2020]. The secondary reference [Shiozaki] was used to meet claim 1 even if the whole seal plate is claimed to be magnetic, which is [the seal plate] not claimed to be entirely magnetic … but the feature [being entirely magnetic] is disclosed in the disclosure of bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that Shiozaki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references disclose electromagnet, which is in the field of applicant’s endeavor. 
The applicant argues that … Additionally, the Office Action suggests that it would be obvious "to modify Rodaway's seal plate to be substantially entirely magnetic as taught by Shiozaki['s loop element] to efficiently transmit a magnetic flux of the opposite of what is taught by Rodaway. Section 2143 of the M.P.E.P. notes that "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose then there is no suggestion or motivation to make the proposed modification." Section 2145 of the M.P.E.P. further notes that "[i]t is improper to combine references where the references teach away from their combination." 
Response: it is noted that Rodaway teaches nowhere that the seal plate cannot be entirely magnetic … magnetic material can be in flexible form.
The applicant also argues that … Rodaway insists throughout the specification that the plate member 35 is nonmagnetic. See 5:28-6:37, 8:49-9:6 of Rodaway. This is imperative to the purpose of the plate member 35, which is purposely configured to prevent magnetic current between components as discussed above. Furthermore, Rodaway explicitly teaches "In connection with the use of materials for the diaphragms, it will be apparent that, other conditions being equal, the less conductive (magnetic, as discussed 5:28-35) the diaphragm material carrying the magnetic pole pieces, the more efficient the apparatus." As such, Rodaway explicitly teaches away from forming the plate member 35 with magnetic material and modifying Rodaway's plate member 35 to be magnetic renders the plate member improper for its intended purpose. Therefore, as discussed above in view of the M.P.E.P., the combination of Rodaway and Shiozaki as suggested by the Office Action is improper.
Response: It is noted that Rodaway does not teach “to prevent magnetic current between components”. Moreover … “the less conductive” does not mean - magnetically conductive … but less current conductive as understood from the disclosure [see col. 8] … some flexible magnetic materials can be less current conductive … and it is not forbidden to use magnetic material … specially the flexible magnetic materials. Further, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For the reasons above … it is believed that the combination of Rodaway and Shiozaki still meet claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837